 1 McGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00032-LJO-SKO

12                                 Plaintiff,            FINAL ORDER OF FORFEITURE

13                            v.

14   JOSE LOPEZ-RAMIREZ,

15                                 Defendant.

16

17          WHEREAS, on May 23, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 21 U.S.C. § 853(a) based upon the plea agreement entered into between plaintiff and

19 defendant Jose Lopez-Ramirez forfeiting to the United States the following property:

20                  a. 2007 Jeep Wrangler, VIN: 1J8GA64187L220599, License Plate 6DHH143,

21                  b. 2008 Yamaha 450 Motorcycle, VIN: JYACJ10C98A035227, License Plate: 09JY32,

22                  c. 2004 Honda 50 Motorcycle, VIN: JHZDE02024K706338, License Plate: 26U09B,

23                      and

24                  d. Approximately $4,600.00 in U.S. Currency

25          AND WHEREAS, beginning on June 2, 2018, for at least 30 consecutive days, the United States

26 published notice of the Court’s Order of Forfeiture on the official internet government forfeiture site
27 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

28 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the


      FINAL ORDER OF FORFEITURE                          1
30
 1 validity of their alleged legal interest in the forfeited property;

 2          AND WHEREAS, the United States sent direct written notice by certified mail to the following

 3 individuals known to have an alleged interest in the above-described property: Luz Maria Quintero-

 4 Cardenas, Jose M. Zepeda, and The Godinez Law Firm on behalf of Mariana Lopez.

 5          AND WHEREAS, this Court has been advised that no third party has filed a claim to the subject

 6 property and the time for any person or entity to file a claim has expired.

 7          Accordingly, it is hereby ORDERED and ADJUDGED:

 8          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 9 right, title, and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), to be disposed of

10 according to law, including all right, title, and interest of Jose Lopez-Ramirez, Luz Maria Quintero-

11 Cardenas, Jose M. Zepeda, and Mariana Lopez.

12          2.      All right, title, and interest in the above-listed assets shall vest solely in the name of the

13 United States of America.

14          3.      The United States Marshals Service shall maintain custody of and control over the

15 subject property until it is disposed of according to law.

16
     IT IS SO ORDERED.
17

18      Dated:     December 11, 2018                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28


      FINAL ORDER OF FORFEITURE                            2
30
